DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 17-25 in the reply filed on 31 May 2022 is acknowledged.  The traversal is on the grounds that under 37 C.F.R. § 1.475(b), “[a]n international or a national stage application containing claims to different categories of invention will be considered to have unity of invention” if the claims are drawn to “(2) A product and a process of use of said product.” , and that claims 1-16 and claims 17-25 are related as product (claims 17-25) and a process of using the product (claims 1-16).  This is not found persuasive because claims 1-16 and 17-25 lack unity of invention, as the technical feature shared between claims 1-16 and claims 17-25 of a one-piece healing element fixed at one of its ends in the implant, the healing element comprising a side surface intended to be integrated within a gum in  order to shape the gum during the healing of the gum, and an end surface, a part of the side surface and of an end surface forming an emergent surface which is intended to remain outside the gum and which is asymmetrical with respect to at least one perpendicular median plane, is not a special technical feature as it does not make a contribution over the prior art. prior art in view of U.S. Publication 2015/0004563 A1 to Blaisdell et al (See figs. 2C-2E and paras. 0069-0070, 0072). 
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement filed 11 November 2020, and the information disclosure statement filed 02 July 2021, fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of the NPL 1 Office Action dated October 12, 2020 (IDS 11 Nov 2020) and the NPL 1 Office Action dated April 6, 2021 and NPL 2 Office Action dated May 26 2021 (IDS 02 July 2021), listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “10” has been used to designate both healing element and implant (p. 9 line 9, 15-16).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 51’ does not appear in figure 21 (p.21 line 17).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 50’ in figure 21. 
The drawings are objected to because 
Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height.  
The Figures view numbers must be larger than the numbers used for reference characters. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-19, 21-22, and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blaisdell et al (U.S. Publication 2015/0004563 A1).

    PNG
    media_image1.png
    334
    640
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    878
    512
    media_image2.png
    Greyscale

In regards to claim 17, Blaisdell et al discloses a healing element (figs. 2A-2E), wherein the healing element (130a) is in one piece, and the healing element comprises a fixing device (150) at one of its ends for an implant, the healing element comprises a side surface (144a) intended to be integrated within a gum in order to shape the gum during the healing of the latter (para. 0069-0070), and an end surface (134), a part of the side surface and of the end surface forming an emergent surface (148a) which is intended to remain outside the gum (para. 0072) and which is asymmetrical with respect to at least one perpendicular median plane (fig. 2D).  
In regards to claim 18, Blaisdell et al discloses a healing element (figs. 2A-2E) wherein the emergent surface (148a) is asymmetrical in a vertical plane (plane in annotated fig. 2D).   
In regards to claim 19, Blaisdell et al discloses a healing element (figs. 2A-2E) wherein the healing element (130a) comprises a through-opening (138) for the passage of a screw (140), and, at the through-opening, at least one thread (internal threads in annotated fig. 2E) suitable for cooperating with a threaded part (142) of a screw in order to prevent separation of the screw and the healing element by a simple translational movement (para. 0069).  
In regards to claim 21, Blaisdell et al discloses a healing element (figs. 2A-2E) wherein the emergent surface (148a) of the healing element (130a) is asymmetrical in a vertical plane (plane in annotated fig. 2D) with respect to at least one median plane perpendicular to the emergent surface (148a) and passing through the center of the emergent surface (see fig. 2D).
In regards to claim 22, Blaisdell et al discloses a healing element (figs. 2A-2E) wherein the healing element  (130a) comprises an anti-rotation element (150), adapted for cooperating with an anti-rotation element of an implant, and for ensuring fixation of the healing element in a single orientation, without rotation relative to the implant (para. 0084).  
In regards to claim 24, Blaisdell et al discloses a healing element (figs. 2A-2E) wherein a section transverse to the side surface (144a) of the healing element has a substantially polygonal shape with rounded corners (see fig. 2D).   

Claims 17-18 and 20-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hinds (U.S. 5,759,036 A).

    PNG
    media_image3.png
    447
    326
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    247
    386
    media_image4.png
    Greyscale

In regards to claim 17, Hinds discloses a healing element (figs. 13-16, 27), wherein the healing element (101) is in one piece, and the healing element comprises a fixing device (113) at one of its ends for an implant, the healing element comprises a side surface (side surface in annotated fig. 14) intended to be integrated within a gum (31) in order to shape the gum during the healing of the latter, and an end surface (end surface in annotated fig. 14), a part of the side surface and of the end surface forming an emergent surface (103) which is intended to remain outside the gum (see fig. 12; col. 10 lines 12-26) and which is asymmetrical with respect to at least one perpendicular median plane (plane 1 in annotated fig. 16).  
In regards to claim 18, Hinds discloses a healing element (figs. 13-16, 27) wherein the emergent surface (103) is asymmetrical in a vertical plane (plane 1 in annotated fig. 16).   
In regards to claim 20, Hinds teaches a healing abutment (figs. 13-16, 27) (101) which is made from titanium (col. 10 lines 33-34).  
In regards to claim 21, Hinds discloses a healing element (figs. 13-16, 27) wherein the emergent surface (103) of the healing element (101) is asymmetrical in a vertical plane (plane 1 in annotated fig. 16) with respect to at least one median plane perpendicular to the emergent surface (103) and passing through the center of the emergent surface (see fig. 16).
In regards to claim 22, Hinds discloses a healing element (figs. 13-16, 27) wherein the healing element (101) comprises an anti-rotation element (113), adapted for cooperating with an anti-rotation element of an implant, and for ensuring fixation of the healing element in a single orientation, without rotation relative to the implant (col. 11 lines 8-14).  
In regards to claim 23, Hinds teaches a healing element (figs. 13-16, 27) wherein the parts of the emergent surface (103) of the healing element (101) that are intended for a positioning oriented toward an inside and an outside, respectively, of a mouth of a patient have a different shape (see fig. 27, col. 13 lines 50-54)
In regards to claim 24, Hinds discloses a healing element (figs. 13-16, 27) wherein a section transverse to the side surface (side surface in annotated fig. 14) of the healing element has a substantially triangular shape (fig. 16), and a part intended for a positioning oriented toward an outside of a mouth of a patient, of larger dimension than a part intended for a positioning oriented toward an inside of the mouth of the patient (see figs. 16, 27, col. 13 lines 50-54).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hinds (U.S. 5,759,036 A) as applied to claim 17 above, and further in view of Blaisdell et al (U.S. Publication 2015/0004563 A1)
In regards to claim 19, Hinds discloses a healing element (figs. 13-16, 27) wherein the healing element (101) comprises a through-opening (109) for the passage of a screw (104). 
Hinds fails to disclose a healing element wherein at the through-opening, at least one thread suitable for cooperating with a threaded part of a screw in order to prevent separation of the screw and the healing element by a simple translational movement.
However, Blaisdell et al discloses a healing element (figs. 2A-2E) wherein at the through-opening, at least one thread (internal threads in annotated fig. 2E) suitable for cooperating with a threaded part (142) of a screw in order to prevent separation of the screw and the healing element by a simple translational movement (para. 0069).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental healing abutments. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hinds to incorporate the teachings of Blaisdell et al and provide a healing element wherein at the through-opening, at least one thread suitable for cooperating with a threaded part of a screw in order to prevent separation of the screw and the healing element by a simple translational movement. Doing so would allow for the screw to more strongly hold the abutment in place.

Claims 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Blaisdell et al (U.S. Publication 2015/0004563 A1) as applied to claim 17 above, and further in view of Hinds (U.S. 5,759,036 A).
In regards to claim 20, Blaisdell et al discloses the invention substantially as claimed. Blaisdell et al fails to teach a healing abutment which is made from a polymer material, from zirconium, or from titanium.  
However, Hinds teaches a healing abutment (figs. 13-16, 27) (101) which is made from titanium (col. 10 lines 33-34).  
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental healing abutments. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blaisdell et al to incorporate the teachings of Hinds and provide a healing abutment which is made from titanium. Doing so would allow for the abutment to be lightweight, strong and durable, and resistant to corrosion. 
In regards to claim 23, Blaisdell et al discloses the invention substantially as claimed. Blaisdell et al fails to teach a healing element wherein the parts of the emergent surface of the healing element that are intended for a positioning oriented toward an inside and an outside, respectively, of a mouth of a patient have a different shape.
However, Hinds teaches a healing element (figs. 13-16, 27) wherein the parts of the emergent surface (103) of the healing element (101) that are intended for a positioning oriented toward an inside and an outside, respectively, of a mouth of a patient have a different shape (see fig. 27, col. 13 lines 50-54)
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental healing abutments. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blaisdell et al to incorporate the teachings of Hinds and provide a healing element wherein the parts of the emergent surface of the healing element that are intended for a positioning oriented toward an inside and an outside, respectively, of a mouth of a patient have a different shape. Doing so would allow for tissue to heal around the healing abutment in a shape closer to that of a natural tooth. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Blaisdell et al (U.S. Publication 2015/0004563 A1) as applied to claim 17 above, and further in view of Suttin et al (U.S. 2015/0173870 A1).
10 In regards to claim 25, Blaisdell et al discloses the invention substantially as claimed. Blaisdell et al fails to teach a healing element wherein the end surface of the healing element comprises an indicator for indicating a height.
However, Suttin et al Howeer, Suttin teaches a healing element (figs. 1A-1B) wherein the end surface of the healing element comprises an indicator (16a) for indicating a height (para. 0006, 0061-0065).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental healing abutments. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Blaisdell et al to incorporate the teachings of Suttin et al and provide a healing element wherein the end surface of the healing element comprises an indicator for indicating a height. Doing so would allow for identification of information about the specific healing abutment.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hinds (U.S. 5,759,036 A) as applied to claim 17 above, and further in view of Suttin et al (U.S. 2015/0173870 A1).
10 In regards to claim 25, Hinds discloses the invention substantially as claimed. Hinds fails to teach a healing element wherein the end surface of the healing element comprises an indicator for indicating a height.
However, Suttin et al Howeer, Suttin teaches a healing element (figs. 1A-1B) wherein the end surface of the healing element comprises an indicator (16a) for indicating a height (para. 0006, 0061-0065).
The references and the claimed invention are considered to be analogous to the claimed invention because they are in the same field of dental healing abutments. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hinds to incorporate the teachings of Suttin et al and provide a healing element wherein the end surface of the healing element comprises an indicator for indicating a height. Doing so would allow for identification of information about the specific healing abutment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Please see attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY N HUYNH whose telephone number is (571)272-7219. The examiner can normally be reached M-F 7:30AM-5:00PM (EST) flex, 1st Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY N HUYNH/            Examiner, Art Unit 3772         

/Cris L. Rodriguez/            Supervisory Patent Examiner, Art Unit 3772